Title: To George Washington from Brigadier General Casimir Pulaski, 26 July 1777
From: Pulaski, Casimir
To: Washington, George



Sir
a Boston 26 Juill. 1777

Par Les letres que je joins Vous connoitrais Mon General combieins je desire meriter l’honeur d’Etre util à L’Etats de L’Amerique. Ma Patrie me conoit pour un libr et jalou des ses droits Citoiein, Je spere que par tout alieur ou il s agira de remplir mon devoire je ne me serais point ignorer.
Je m adresse a Votre Excellence avec toute la Confience que Vos merits m inspirent Vous est le defenzeur de la liberté J’eus eté aussi sacriffié pour la meme Cause cela me done un Titre de pretendre a Votre Soutiein. Je n aspire a dautre chause qu au premieur Combat je puisse Vous convaincre Mon Generale du zele a remplir mon devoire et meriter Votre Estime. Je me presenterais bieinto a lArme pour recevoir

Vos ordrs. Jais lhoneur detre de Votre Excellence le tres humbl et tres obeissent Serviteur

C. de Pulaski

